DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on March 10th, 2020 have been entered and accepted.

Election/Restrictions
Applicant's election without traverse of Invention I, claims 1 – 13 in the reply filed on March 24th, 2022 is acknowledged.
Claims 14 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 24th, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “musical chair” in claim 5 is used by the claim to mean describe processing two parts at the same time while the accepted meaning is related to the game musical chairs. The term is indefinite because the specification does not clearly redefine the term. It is unclear what the applicant means by the phrase “musical chair process”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2, 5 – 6, 12, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawasaki (US 5882048).
Regarding claim 1, Kawasaki teaches  a hose cell assembly system for fabricating hoses with integrated hose connections (Abstract), the cell assembly comprising: an injection mold (Col 12, line 64); and an injection molding machine configured to form an integrated hose connection directly onto an end of a plastic tubing using an injection molding process using the injection mold (Col. 12, lines 28 – 30; Fig. 3A – 3B), wherein the plastic tubing is formed by a blow molding process (Col. 12, lines 62 – 64).
Regarding claim 2, Kawasaki anticipates the invention disclosed in claim 1, as discussed above. Furthermore, Kawasaki teaches a blow molding machine (ref. #52) configured to form the plastic tubing from a plastic material using the blow molding process (Col. 13, line 1).
Regarding claim 5, Kawasaki anticipates the invention disclosed in claim 1, as discussed above. Furthermore, Kawasaki teaches the injection molding machine is configured to process to parts at a time to form the integrated hose connection (Col. 13, lines 18 – 30).
Regarding claim 6, Kawasaki anticipates the invention disclosed in claim 1, as discussed above. Furthermore, Kawasaki teaches a blow molding mold used by a blow molding machine to form the plastic tubing (Col. 13, line 1).
Regarding claim 12, Kawasaki anticipates the invention disclosed in claim 2, as discussed above. Furthermore, Kawasaki teaches the blow molding machine is configured to partially form the integrated hose connection using blow molding (Col. 12, lines 62 – 64) and the injection molding machine is configured to finish forming the integrated hose connection using injection molding (Col. 12, lines 28 – 30; Fig. 3A – 3B).
Regarding claim 22, Kawasaki anticipates the invention disclosed in claim 2, as discussed above. Furthermore, Kawasaki teaches the injection molding machine configured to form the integrated hose connection on an outer surface of an end of the formed plastic tubing (Col. 12, lines 28 – 30; Fig. 3A – 3B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US 5882048) in view of Monaghan (US 2018/0050287).
Regarding claim 3, Kawasaki teaches the invention disclosed in claim 1, as discussed above. However, Kawasaki does not teach the injection mold is a two cavity injection mold. Yet in a similar field of endeavor, Monaghan discloses an injection molding machine configured to form an integrated hose connection onto an end of a plastic tubing (Para. 29), wherein the injection mold is a two-cavity injection mold (Para. 39). It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Kawasaki by designing the injection mold as a two-cavity injection mold, as taught by Monaghan. One would be motivated to make this modification for more control and efficiency while forming the hose with integrated hose connections.
Regarding claim 24, Kawasaki teaches the invention disclosed in claim 2, as discussed above. However, Kawasaki does not teach the injection mold having two cavities to form a plurality of connections. Yet in a similar field of endeavor, Monaghan discloses an injection molding machine configured to form an integrated hose connection onto an end of a plastic tubing (Para. 29), wherein the injection mold is a two-cavity injection mold (Para. 39). It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Kawasaki by designing the injection mold as a two-cavity injection mold, as taught by Monaghan. One would be motivated to make this modification for more control and efficiency while forming the hose with integrated hose connections.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US 5882048) in view of Alfred (US 5595795).
Regarding claim 4, Kawasaki teaches the invention disclosed in claim 2, as discussed above. However, Kawasaki does not teach a conveyance robot configured to move the plastic tubing from the blow molding machine to the injection molding machine. Yet in a similar field of endeavor, Alfred discloses an apparatus with a plurality of stations for manufacturing and combining preforms to form a final workpiece (Col. 4, lines 64 – 68). This system further comprises a conveyance robot (ref. #86) for transporting the preforms and composite around the system in a timely and efficient manner (Col. 7, lines 1 – 9). It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Kawasaki by including a conveyance robot to transport the plastic tubing through the system, as Alfred discloses conveyance robots are well known in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US 5882048) in view of Deane (US 2015/0165684).
Regarding claim 7, Kawasaki teaches the invention disclosed in claim 1, as discussed above. However, Kawasaki does not teach the system further comprising circuitry configured to select plastic tube or connection material. Yet in a similar field of endeavor, Deane teaches a system for connecting a first object and a second object through a joint with a data acquisition device configured to acquire parameter data for the first and second object (Abstract). This system further comprises circuitry (ref. #300) for selecting plastic tube material based on design specifications (Para. 20; Para. 27; Para. 37). It would have been obvious to one of ordinary skill in the art to modify Kawasaki by designing the system to comprise circuitry configured to select the plastic tube or hose connection materials, as disclosed by Deane. One would be motivated to make this modification to optimize the efficiency of the system through automated processes.

Claims 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki and Deane as applied to claim 7 above, and further in view of Mitsui (US 5411300)
Regarding claim 8, Kawasaki in view of Deane teaches the invention disclosed in claim 7, as discussed above. However, these references do not teach the hose connection material with more glass fiber than the plastic tube material. Yet in a similar field of endeavor, Mitsui teaches a hose connecting assembly (Abstract) comprising a connecting tube (ref. #1) made of plastic tube material and a hose connection material (ref. #3). Furthermore, Mitsui teaches adjusting the amount of glass fiber in the hose connection material to optimize the shrinkage factor of the hose connection material (Embodiment 1, Col. 4, lines 60 – 65), whereas the plastic tube material contains no glass fiber. It would have been obvious to one of ordinary skill in the art to design the hose connection material with more glass fiber than the plastic tube material through routine experimentation to optimize the cracking resistance and the post mold shrinkage. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 9, Kawasaki in view of Deane and Mitsui teaches the invention disclosed in claim 8, as discussed above. Furthermore, Mitsui discloses the hose connection specifications include a strength requirement (Col. 3, lines 16 – 40).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US 5882048) in view of Nishino (US 4709714).
Regarding claim 10, Kawasaki teaches the invention disclosed in claim 1, as discussed above. However, Kawasaki does not teach a conveyor belt for transporting the integrated hose connection and the plastic tubing after completion of the injection molding process. Yet in a similar field of endeavor, Nishino teaches an apparatus for molding, processing, and combining resin bodies (Abstract). This apparatus further includes a conveyor belt for transporting said resin bodies to different treatment stations throughout the system (Fig. 16 – 17). After all the treatments, the final product is transported out of the system by conveyor belts (ref. #74) (Col. 6, line 12). It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Kawasaki by including a conveyor belt to transport the plastic tubing through the system after molding, as Nishino discloses said conveyor belts are well known in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). 

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US 5882048) in view of Elbaz (US 2021/0018126).
Regarding claim 11, Kawasaki teaches the invention disclosed in claim 1, as discussed above. However, Kawasaki does not teach the hose connection comprising a barbed profile. Yet in a similar field of endeavor, Elbaz discloses an apparatus and method for coupling hoses to another hose or apparatus (Abstract), wherein the hose connector comprises a barbed profile (Para. 14 – 16). It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Kawasaki by designing the hose connector with a barbed profile, as taught by Elbaz. One would be motivated to make this modification to create a waterproof seal between the plastic tubing and the hose connection (Elbaz: Para. 3 – 4).
Regarding claim 23, Kawasaki teaches the invention disclosed in claim 2, as discussed above. However, Kawasaki does not teach the blow molding machine configured to form ridges on an exterior surface at the end of the plastic tubing and the injection molding machine configured to form ridges on an interior surface of the integrated hose connection. However, Elbaz teaches forming rides on both the exterior and interior surface of the integrated hose connection, wherein the ridges operate as barbs (Fig. 1, Para. 15; Para. 17). It would have been obvious to one of ordinary skill in the art to form said ridges on both the exterior and interior surfaces of the blow molding machine, as Elbaz discloses this feature is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). 

Claims 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US 5882048) in view of Rowley (US 2003/0155694).
Regarding claims 13 and 25, Kawasaki teaches the inventions disclosed in claims 1 and 2, as discussed above. However, Kawasaki does not teach the system further comprising a cooling station. Yet in a similar field of endeavor, Rowley teaches an apparatus for the post-formation processing of injection molded workpieces (Abstract). Rowley further discloses it is common in the art to have a system for cooling articles produced by a blow molding machine (Para. 10 – 11). It would have been obvious to one of ordinary skill in the art to design a system for forming blow molded articles to include a cooling station configured to cool the article formed by the blow molding machine, as Rowley discloses this is a known feature in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). 

Claims 21 and 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US 5882048) in view of Mitsui (US 5411300)
Regarding claim 21, Kawasaki teaches the invention disclosed in claim 1, as discussed above. However, Kawasaki does not teach the hose connection material with more glass fiber than the plastic tube material. Yet in a similar field of endeavor, Mitsui teaches a hose connecting assembly (Abstract) comprising a connecting tube (ref. #1) made of plastic tube material and a hose connection material (ref. #3). Furthermore, Mitsui teaches adjusting the amount of glass fiber in the hose connection material to optimize the shrinkage factor of the hose connection material (Embodiment 1, Col. 4, lines 60 – 65), whereas the plastic tube material contains no glass fiber. It would have been obvious to one of ordinary skill in the art to design the hose connection material with more glass fiber than the plastic tube material through routine experimentation to optimize the cracking resistance and the post mold shrinkage. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 26, Kawasaki teaches the invention disclosed in claim 2, as discussed above. Furthermore, Mitsui teaches forming the host connection material at a range greater than 35 percent glass fiber (Col. 4, lines 60 – 65) and forming the plastic material at a range less than 35 percent glass fiber (Col.2, lines 45 – 46).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/O.E./
Examiner, Art Unit 1741

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743